t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury i n t e r n al r e v e n u e s e rv i c e wa s h i n g t o n d c date person to contact and id number contact telephone number number release date uil dear ----- this letter responds to your letter dated date requesting that we change the national taxonomy of exempt entities ntee code of organization you stated that your current activity code as shown on the exempt_organizations business_master_file eobmf does not reflect the activities of your organization the national taxonomy of exempt entities ntee code is a three or four-character code that attempts to characterize the organization in terms of its primary exempt activity the irs began issuing new exempt_organizations an ntee code as part of the determination process in the determination specialist assigns an ntee code to each organization exempt under sec_501 as part of the process of closing a case when the organization is recognized as tax-exempt the many variables involved in applying the codes including the fact that organizations often have numerous activities can provide challenges when attempting to precisely capture an organization’s primary exempt activity prior to the exemption application provided space for the taxpayer to identify three activity codes eobmf may contain an activity code for these organizations rather than an ntee code these activity codes do not coincide with the newer ntee codes the ntee code is not relevant to any determination under the internal revenue laws or to tax-exempt status accordingly no procedures are currently in place by which an organization can request a change to their self-identified activity codes or an ntee code or to request the issuance of a ntee code when one was not previously issued in addition there is no formal guidance issued by the irs that either permits or requires any person or organization to rely on ntee codes for any purpose under the internal revenue laws an organization’s application_for tax-exempt status and forms are required to describe in sufficient detail the organization’s exempt_purpose and activities this letter is for informational purposes only and provides general statements of well- defined law it is not a ruling and taxpayers cannot rely on it as such rev_proc 2011_1_irb_1 revproc_2011_4 i r b we will make this letter available for public inspection after deleting names addresses and other identifying information as appropriate under the freedom_of_information_act announcement i r b a copy of this letter with the proposed deletions is attached i hope this information is helpful if you have any questions please contact me at -------------- or --------- at -------------- sincerely manager exempt_organizations guidance enclosure
